DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	The previous rejection has been overcome in view of the changes made to claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Janowski 5,601,271 in view of Morden 5,193,464. As to claims 1 and 13, Janowski discloses a fixing piece 10, intended to immobilize at least one object on a fibrous covering 26 in a motor vehicle, comprising a plate 14 defining an upper surface 22 and a lower surface 18 configured to be oriented toward the fibrous covering, the upper surface being intended to come into contact with the object, and at least one object retaining stop 12 protruding from the upper surface, the or each retaining stop being configured to maintain the object horizontally, the lower surface comprising a fibrous fixing structure 16 (i.e. hooks) configured to fix the fixing piece on the fibrous covering (col. 3, line 63-67 and Fig. 3). However, Janowski does not disclose an orifice in the upper face of the retaining stop 12. The examiner takes official notice of the fact that it is well-known in the art to provide an orifice in parts that are stacked. Morden discloses this concept in Fig. 6 and col. 4, lines 60-62. Therefore, it would have been obvious to one of ordinary skill in the art to include an orifice on the protruding stop in Janowski to allow the fixing piece to be easily stacked and separated.
As to claim 3, Fig. 2 of Janowski shows a rim of flange 14 with fibrous material 16 arranged on the protruding region or flange 14.
As to claim 4, Fig. 3 of Janowski shows this feature.

Regarding claims 6 and 8, it would have been obvious to one of ordinary skill in the art to adjust the density or linear density of the fibers in Janowski to fall within the instantly claimed ranges depending on the desired holding properties for the fixing piece since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 7, it would have been obvious to one of ordinary skill in the art to adjust the height of the fibers in Janowski to fall within the instantly claimed ranges depending on the desired holding properties for the fixing piece since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As to claims 12 and 15, Fig. 3 of Janowski shows this feature.

Allowable Subject Matter
Claims 16 and 17 are allowed.
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 21 September 2021 have been fully considered but they are not persuasive.  Applicant argues that “Janowski presents no incentive at all to form an orifice on its upper face of the retainer, and the reasoning used to support the proposed modification is only gleaned from the present application, which is improper. Thus, the § 103 rejections in view of Janowski and general knowledge should be withdrawn”. In support of the office’s position that the use of an orifice in stacked objects to allow for removal of an object is well-known, Morden is cited is cited to teach this feature. It .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783